DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 1, the recited limitation “a x actuating element” should be amended to “an x actuating element”, to correct the grammar error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites a limitation “at least a part of said second guide unit is arranged on a fastening extension extending from said optics socket in the y direction”, which is contradictory to the description in FIG. 1 and [0040]. Applicant disclosed in FIG. 1 and [0040], the first guide unit 80, instead of the second guide unit 90, is arranged on a fastening extension extending from the optics socket in the y direction. Since the first guide unit is connected to the optics socket as recited in claim 27, the device will not be functioning if the second guide unit is also connected to the optics socket. For continuing examination purpose, this limitation has been 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Davies (US 6467762 B1, provided in IDS form, hereinafter as “Davies”).

Regarding claim 16, Davies teaches:
A Cartesian positioning device (positioning mechanism in FIG.s 3-5 and 8-9) for positioning an optics (Col. 5 lines 50-65: an optics can be mounted and positioned) for a laser machining head (this limitation is for intended usage and bears little patentable weight. Davies teaches a positioning device which can also be used for laser machining head), comprising: 
an optics socket for holding said optics (Col. 5 lines 50-65: an optics can be mounted on platform 6 which inherently has an optics socket); 
a y actuating element (x-micormeter 14 in FIG. 8) for a linear movement of said optics socket in the y direction (Col. 5 line 66-Col. 6 line 4. The x direction in Davies maps to the y direction in the claim); and 
an x actuating element (z-micormeter 12 in FIG. 9)  for a linear movement of said optics socket in the x direction (Col. 6 lines 10-23 and FIG. 9. The z direction in Davies maps to the x direction in the claim); 
wherein said x actuating element and said y actuating element are arranged on a support element and adjustable along the y direction (FIG.s 4 and 5, and Col. 5 Lines 50-65: the micrometers 14 and 12 are arranged on plates of a case, and adjustable along the same direction x, which is the y direction in the claim).
Davies teaches specifically (underlines are added by Examiner for emphasis):



    PNG
    media_image1.png
    469
    612
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    370
    598
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    468
    564
    media_image3.png
    Greyscale

Col. 5 lines 50-65: A practical example of a three-axis positioner according to the first embodiment is shown in FIGS. 4 to 10 and will now be described. For ease of manufacture, the movable part of the positioner is made of two parts which are bolted together, namely block 7 and platform 6 which serves as a top plate on which the optical fibre, lens or whatever can conveniently be mounted. Because these parts are bolted together, they behave as one rigid body. The six flexible linkages are arranged in three pairs, namely flexible x-linkages 8, flexible y-linkages 2 and flexible z-linkages 3. It can be seen that the three pairs lie in mutually The other ends of the respective pairs of linkages are attached to respective ones of the hinged plates, namely
hinged x-plate 1, hinged y-plate 4 and hinged z-plate 9.

Col. 5 line 66-Col. 6 line 4: If the x-micrometer 14 is displaced, the x-plate 1 moves about its hinge. The ends of the flexible x-linkages 8 attached to the plate 1 move through equal distances in the same direction as the micrometer axis, causing the movable part of the positioner 6 and 7 to move in the same direction also.

Col. 6 lines 10-23: The operation of the Z (vertical) axis differs in that the motion is effectively cranked round by 90 degrees, so that the z-micrometer 12 can be mounted horizontally and not
vertically. Additional parts, namely a hinged driver plate 11, on which bears the spindle 34 of the horizontally mounted z-micrometer 12, and a horizontally extending ball-ended linkage 10, interconnecting the driver plate 11 and the z-plate 9, are used to transmit the z-motion. The
z-micrometer 12 can thus be positioned conveniently in terms of the detailed design. Alternatively, the z-micrometer could act directly on the hinged z-plate 9, similar to the X
and Y-micrometers, but in general this will be less convenient if the positioner is to be table mounted.


Regarding claim 17, Davies teaches all the limitations of claim 16. 
Davies further teaches:
a specific value for the linear movement in the y direction or x direction is assigned to an adjustment value of said y actuating element or said x actuating element, respectively (Col. 5 Line 66-Col. 6 line4, and Col. 6 lines 11-23: specific values for the linear movement are assigned to adjustment values of the micrometers respectively).

Regarding claim 18, Davies teaches all the limitations of claim 16. 
Davies further teaches:
said x actuating element and said y actuating element are arranged next to each other on the support element (FIG.s 4 and 5).

Regarding claim 19, Davies teaches all the limitations of claim 16. 
Davies further teaches:
said y actuating element is connected movably in the x direction to said optics socket by means of a linear guide unit (linkage 8 in FIG. 8).

Regarding claim 20, Davies teaches all the limitations of claim 19. 
Davies further teaches:
said linear guide unit connects said y actuating element to said optics socket in a manner invariant with respect to a tensile or compressive load along the y axis (as shown in FIG. 8 and Col. 3 lines 55-61: the compressive load along the y axis does not affect the connection of micormeter 14 and platform 6).

Regarding claim 21, Davies teaches all the limitations of claim 19. 
Davies further teaches:
said y actuating element has, at one end, a y slider (linkage 8 in FIG. 8) connecting said y actuating element to said optics socket, and wherein said x actuating element has, at one end, an x slider (linkage 10 in FIG. 9) connecting said x actuating element to said optics socket.

Regarding claim 22, Davies teaches all the limitations of claim 21. 

said x slider and/or said y slider is guided along at least one slider guide element (FIG.8: the left end of linkage 8 is guided along block 7).

Regarding claim 23, Davies teaches all the limitations of claim 21. 
Davies further teaches:
a transmission element (linkage 9 in FIG. 9) connected movably in the x direction to said support element is arranged between said x slider and said optics socket (linkage 9 is movable in z direction which maps to the x direction in the claim. Linkage 9 is arranged between linkage 10 and platform 6, and is connected eventually to the case) .

Regarding claim 24, Davies teaches all the limitations of claim 23. 
Davies further teaches:
said transmission element is movably connected to said optics socket by a first guide unit (FIG. 9: linkage 9 connects to platform 6 by linkage 3) and to said x slider by a second guide unit (FIG. 9: linkage 9 connects to linkage 10 by a notch on linkage 9 and the hinge 17).

Regarding claim 25, Davies teaches all the limitations of claim 24. 
Davies further teaches:
said first guide unit is configured to guide said optics socket in the y direction (FIG. 9: linkage 3 guides platform 6 to move in the z direction, which maps to the y direction in the claim), and wherein said second guide unit is configured to convert an adjusting movement of said x actuating element along the y direction into a movement of said transmission element along a direction which forms an angle of less than 900 with the y direction (FIG. 9 and Col. 6 lines 10-24: the hinge 17 and notch on linkage 9 are configured to convert the actuating force along the x direction into z direction, during which the linage 9, especially the upper part of it, moves along a direction which forms an angle of less than 90 degree with the x direction. The x and z directions in the reference map to y and x directions in the claim respectively).

Regarding claim 26, Davies teaches all the limitations of claim 16. 
Davies further teaches:
said x actuating element is movably connected to said optics socket via a lever element (linkage plate 9 in FIG. 9), wherein said lever element is connected pivotally (through hinge 17) in the x-y plane to said support element and is L-shaped (linkage 9 is connected to the case and is L-shaped).

Regarding claim 29, Davies teaches all the limitations of claim 16. 
Davies further teaches:
at least one spring element is connected to said optics socket and said support element (Col. 5 lines 22-29: “A tension spring (not shown) holds the region 25 of the plate 1 in contact with the end of the micrometer spindle 32. The tension spring is connected at one end to the block 7 and extends through a through hole in the plate 1, being connected at its other end to a part of the case 13 located behind the plate 1”. The spring connects to optics socket/(block 7) and the support element/(plate of the case)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Kajihara (US 2008/0242380 A1, hereinafter as “Kajihara”). 

Regarding claim 27, Davies teaches all the limitations of claim 26. 
Davies further teaches:
said lever element is movably connected to said optics socket by a first guide unit (FIG. 9: linkage 9 connects to platform 6 by linkage 3) and to said x actuating element by a second guide unit (FIG. 9: linkage 9 connects to linkage 10 by a notch on linkage 9 and hinge 17)
Davies teach all the limitations except wherein said first guide unit comprises a first guide pin and a first guide for guiding said optics socket in the y direction, and wherein said second guide unit comprises a second guide pin and a second guide for transmitting an adjusting movement of said x actuating element to said lever element.
However, it is a well-known practice to use a pin moving in a pin guide, so the pin can only move freely in one dimension, i.e., the pin movement is flexible in one dimension but rigid in the perpendicular dimension. For example, Kajihara teaches in an analogous art: 
first guide unit comprises a first guide pin and a first guide (FIG.s 3-4 and [0054]: the first guide unit comprise a first guide pin 13 and a first guide 12), and wherein said second guide unit comprises a second guide pin and a second guide (FIG.s 3-4 and [0054]: the second guide unit comprise a second guide pin 15 and a second guide 16).
In Davies’ teaching in FIG. 9, the first guide unit, i.e., the linkage 3 can move relatively flexibly in x direction but rigidly in z direction. This first guide unit can be replaced by the guide unit taught by Kajihara, wherein the guide unit has a pin and guide and the slot of the guide is horizontal so the pin can move flexibly in x direction but rigidly in z direction. Similarly, the second guide unit, i.e., the notch on linkage 9 and the hinge 17, in Davies’ teaching in FIG. 9,  can move relatively flexibly in z direction but rigidly in x direction. This second guide unit can be replaced by the guide unit taught by Kajihara, wherein the guide unit has a pin and guide and the slot of the guide is vertical so the pin can move flexibly in z direction but rigidly in x direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davies based on the teaching of Kajihara, to make the device wherein said first guide unit comprises a first guide pin and a first guide for guiding said optics socket in the y direction, and wherein said second guide unit comprises a second guide pin and a second guide for transmitting an adjusting movement of said x actuating element to said lever element. One of ordinary skill in the art would have been motivated to do this modification since it can help the convert a movement in one dimension to another dimension, as Kajihara shows in FIG.s 3-5. 

Regarding claim 28, Davies-Kajihara teach all the limitations of claim 27.
Since Davies-Kajihara teach the first guide unit connects to the platform 6/(optics socket) (as the linkage 3 in FIG. 9 in Davies), and since the platform 6 can extends in the z direction (i.e., the y direction in the claim) to connect to the first guide unit, Examiner takes official notice .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2004361862 A, provided in the IDS form, hereinafter as “Kobayashi”) in view of Davies. 

Regarding claim 30, Kobayashi teaches:
A laser machining head for machining a workpiece by means of a laser beam, comprising: a Cartesian positioning device for positioning an optics, wherein a optics is arranged in a beam path of said laser machining head (abstract and FIG.s 1, 2 and 3).
Kobayashi teach all the limitations except the Cartesian positioning device for positioning an optics according to claim 16.
However, Davies teaches the Cartesian positioning device for positioning an optics according to claim 16 (see the rejection of claim 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi based on the teaching of Davies, to make the laser machining head to comprise a Cartesian positioning device for positioning an optics according to claim 16. One of ordinary skill in the art would have been motivated to do this modification since it can make the micrometer to “be positioned conveniently in terms of the detailed design”, as Davies teaches in Col. 6 lines 10-20.




Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Schnuell (US 2010/0014159 A1): teaches stage position system with multiple drive elements arranged together in parallel;
Kraft (US 6049420 A): teaches a microscope drive stage with two control elements arranged at same side.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/CJC/
Charles Cai
Art Unit 2115





/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115